Citation Nr: 1117155	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-31 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) for the period prior to April 15, 2010, and a rating in excess of 30 percent for PTSD for the period thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In March 2007, the RO granted service connection for PTSD and an initial rating of 10 percent, effective as of November 16, 2006.  In May 2010, the RO increased the rating to 30 percent effective as of April 15, 2009.  The Veteran has disputed the ratings assigned in each of these decisions.  Further, as the benefit sought on appeal was not fully granted, the appeal continues from the initial unfavorable determination.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is increased during the pendency of an appeal, a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).

The Veteran testified as to his PTSD symptoms before a Decision Review Officer (DRO) at the RO in December 2006, and again in December 2009, along with his daughter.  The Veteran and his daughter also testified before the undersigned Veterans Law Judge via a videoconference hearing from the RO in March 2011.  A transcript of each of these hearings is associated with the claims file.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, at all times during the appeal, his PTSD has manifested by symptoms of chronic sleep impairment with recurrent nightmares, frequent depression and anxiety not resulting in an inability to function, panic attacks several times per week, avoidance of war-related stimuli, frequent intrusive thoughts, flashbacks, exaggerated startle response, hypervigilance or suspiciousness, easy irritability and anger, isolation, discomfort in crowds, emotional numbing or detachment, occasional slightly flattened affect, loss of interest in leisure activities, occasional impaired concentration, occasional mild memory impairment, and difficulty establishing and maintaining effective relationships; with no evidence of illogical, obscure, or irrelevant speech, gross impairment of thought processes or communication, delusions, hallucinations, suicidal or homicidal ideation, periods of violence, disorientation, obsessional rituals that interfere with routine activities, grossly inappropriate behavior, neglect of personal appearance or hygiene, inability to perform activities of daily living, or inability to establish and maintain effective relationships; most nearly approximating a 50 percent disability rating.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no higher, for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the rating and effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Here, the Veteran's claim of entitlement to an increased rating for PTSD arises from his disagreement with the initial rating assigned following the grant of service connection in a March 2007 rating decision.  The Veteran was provided with adequate VCAA notice as to his service connection claim in February 2004, prior to the grant of service connection and an initial rating.  After disputing the rating assigned, in July 2007, the Veteran was also advised of the criteria to establish a disability rating and an effective date, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The timing defect as to this second letter was cured by the subsequent readjudication of the claim, including in a May 2010 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

The Board notes that the undersigned VLJ did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, during the March 2011 Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  However, the VLJ asked specific questions in an attempt to obtain evidence to establish the severity of the Veteran's current PTSD symptoms, and the Veteran and his daughter described his symptoms in detail.  Moreover, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Rather, the hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  As such, VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant.  Furthermore, there has been no allegation of prejudice as a result of any possible notice defects in this case, and the Board finds no prejudice.  Therefore, no additional VCAA notice is required.  

With regard to the duty to assist, all pertinent treatment records have been obtained and considered, including VA treatment records spanning the course of the appeal.  There is no indication of any outstanding treatment records that are necessary for a fair adjudication of the Veteran's claim.  While the Veteran receives disability benefits from the Social Security Administration (SSA), he testified at the December 2009 DRO hearing that such benefits are for medical disabilities, and his mental health was not evaluated by SSA.  As such, there is no need to obtain any SSA records, as there is no indication that they are relevant to the issue on appeal or have reasonable possibility of helping to substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  Additionally, the Veteran was afforded VA mental health examinations in March 2007 and April 2010.  Neither the Veteran nor his representative has argued that these examinations are inadequate for rating purposes, and a review of the reports reveals no inadequacies.  There is no indication that the Veteran's PTSD symptoms have increased in severity since the most recent examination.  As such, the medical evidence of record is sufficient.

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his increased rating claim.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  

The criteria for a 10 percent rating are:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).    

In this case, the Veteran is currently assigned an initial rating of 10 percent for PTSD effective from November 16, 2006, and a 30 percent rating for the period beginning April 15, 2010.  However, the Board finds that he has reported similar symptoms both for VA treatment purposes and during VA examinations throughout the appeal.  See VA treatment records dated from 2006 through April 2010; June 2006 letter from the Veteran's treating provider; VA examinations reports dated in March 2007 and April 2010.  Further, the lay evidence from the Veteran and his daughter, including in writing and during hearings conducted in December 2006, December 2009, and March 2011, is generally consistent with the medical evidence of record.  

Specifically, the Veteran has taken medications for anxiety, depression, and insomnia, attended group therapy every two weeks, and had individual sessions for medical management every few months throughout the appeal.  He has continuously exhibited chronic sleep impairment with recurrent nightmares, which are helped somewhat but not completely by medication.  The Veteran also has frequent depression, with occasional slightly flattened affect, and a loss of interest in leisure and recreational activities.  He no longer hunts or fishes, and his primary activities are watching television (science or religious programs) and working on his condominium.  There is also evidence of occasional impaired concentration and mild memory impairment, such as forgetting to complete a project or forgetting where he left something.  In addition, the Veteran has frequent anxiety, with panic attacks several times per week, although not every day.  While he has stated at times that he has panic attacks every day, he testified during the March 2011 hearing that they are not every day.  The Veteran drank alcohol to help cope with his anxiety until shortly before the April 2010 VA examination, when he reported that his current medications allow him able to cope without alcohol.  

The Veteran is easily irritated and angered, and he must avoid war-related stimuli, including in personal conversations, the media, and videogames.  He has frequent intrusive thoughts and occasional flashbacks to traumatic experiences during service.  The Veteran also has an exaggerated startle response, in that he jumps at loud noises or sometimes small noises.  He is hypervigilant or suspicious, and he checks the doors and windows frequently to make sure they are locked, has family members call before visiting, and sometimes paces with a gun inside his house.  

The Veteran has difficulty establishing and maintaining effective work and social relationships.  He does not feel comfortable around most people or in crowds, so he isolates and prefers to remain alone, usually at home.  The Veteran denied any involvement in church or other activities at the March 2007 VA examination.  During the April 2010 VA examination, he reported that VA staff had suggested getting more involved in church and family activities, but the Veteran stated that he is unable to do so because he does not want to be around others.  He also feels emotionally numb or detached.  The Veteran has been divorced since the early 1990s, and he reports being unable to form romantic relationships because he is worried about becoming irritated.  However, the Veteran does maintain a close relationship with one friend whom he regularly meets for coffee and conversation.  He also has contact with his ex-wife through family activities (such as ballgames) and regular contact with his two daughters and several grandchildren, although their relationships are strained and the visits are limited due to his PTSD symptoms.  Prior to the Veteran's retirement due primarily to medical disability in 2004, he had conflicts with coworkers but remained in the construction field for many years.

The above summary of the Veteran's symptoms is based on all lay and medical evidence of record.  Upon a review of the entire claims file, including VA treatment records, hearing transcripts, and the March 2007 VA examination report, the April 2010 examiner assigned a GAF of 50 based on such manifestations.  The examiner noted that, although the Veteran reported that the VA therapy sessions are helpful, his daughter testified at the December 2009 DRO hearing that he appears more agitated for several days after the therapy sessions.  Additionally, the examiner opined that the Veteran's condition was likely to remain stable with no further improvement, given that he had been attending regular group therapy sessions and was compliant with medications.

A few months prior to the period on appeal, in a June 2006 letter, a VA treating provider, a licensed clinical social worker, assigned a GAF of 45 based on similar symptoms.  A GAF of 45 was again assigned in a November 2006 VA psychiatry evaluation for treatment purposes by a staff physician, based on similar symptoms.  In a March 2007 VA examination, the examiner recorded similar symptoms and assigned a GAF of 60.  The examiner reasoned that the Veteran had few friends, trouble relating to his family, and alcohol use that was probably related to his PTSD symptoms.  Significantly, the April 2010 VA examiner noted that psychometric testing results were similar to those during the March 2007 VA examination.

The Board notes that a GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the presence of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that he is entitled to a rating of 50 percent, but no higher, for PTSD for the entire period on appeal, as his symptoms have resulted in occupational and social impairment with reduced reliability and productivity.  In particular, the Veteran has had symptoms warranting a 50 percent rating including occasional slightly flattened affect, panic attacks more than once a week, frequent disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

However, the evidence does not most nearly approximate a higher rating of 70 or 100 percent.  Specifically, there is no evidence of illogical, obscure, or irrelevant speech, or of any gross impairment of thought processes or communication.  The Veteran's depression, anxiety, and panic attacks are not every day or nearly continuous, and he has been able to function independently, appropriately, and effectively the majority of the time.  Further, although the Veteran frequently checks the doors and windows to make sure they are locked due to suspiciousness, the evidence does not reflect obsessional rituals that interfere with routine activities.  The Veteran is able to control his impulses even while irritated or angered, and there have been no periods of violence.  Although he attempted suicide in the early 1990s, he has consistently denied any suicidal or homicidal thoughts throughout the course of the appeal.  There is also no evidence of delusions or hallucinations.  The Board notes that there have been occasional reports of poor appetite, and the Veteran's daughter testified in March 2011 that she checks in to make sure that he is eating.  However, the majority of the evidence reflects that he regularly performs activities of daily living, including maintaining minimal personal hygiene.  There is also no indication of grossly inappropriate behavior.  Further, the Veteran has been fully oriented throughout the appeal.  While there is some evidence of memory loss, there is no indication that he does not remember names of close relatives, his own occupation, or his own name.  Additionally, the Veteran is able to establish and maintain effective relationships, as he has regular contact with a close friend and family members.  There is also not total occupational impairment.  While the Veteran had conflicts with coworkers prior to his retirement, he was able to adapt to stressful circumstances and function in a work environment, and stated during both VA examinations that he retired primarily due to his physical disabilities.

In summary, while the evidence reflects some symptoms that are contemplated by the higher ratings for mental disability, the Board finds that the Veteran's overall disability picture most nearly approximates a 50 percent rating for PTSD for the entire period on appeal.  See 38 C.F.R. § 4.7.  Additionally, staged ratings are not appropriate, as the manifestations of PTSD have remained relatively stable throughout the appeal.  See Fenderson, 12 Vet. App. at 126-127.  The Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the manifestations of the Veteran's PTSD, as summarized above, are fully contemplated by the schedular rating criteria.  Therefore, the rating criteria reasonably describe his disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  As such, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  Moreover, there have been no psychiatric hospitalizations during the course of the appeal, and the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Accordingly, it is not necessary to refer this case for consideration of an extra-schedular rating.  See Thun, 22 Vet. App. at 115-16.  

The Board notes that the Veteran asserted in his September 2008 substantive appeal (VA Form 9) that he is unable to work due to his PTSD, and his treating provider indicated in a November 2006 letter that he is unable to keep a job due to his PTSD.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, as in this case, a claim for entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Under these circumstances, a request for a TDIU is not a separate "claim" for benefits but, rather, is an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

As such, the Board has jurisdiction over the TDIU aspect of the Veteran's claim.  A total disability rating may be granted where the schedular rating is less than 100 percent if the evidence demonstrates that the Veteran is unemployable solely as a result of service-connected disability, without consideration of any impairment due to nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a)&(b), 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  While the Veteran has not been previously advised of the requirements to substantiate a TDIU, no notice is required as to this aspect of his claim, and there is no prejudice, because the relevant facts are undisputed and the resolution of this aspect of the claim is entirely dependent upon the application of relevant statutes and regulations.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

Specifically, the Veteran has stated several times, including during the March 2007 VA examination and the March 2011 hearing, that he stopped working and is unemployable due to his physical disabilities.  While he had conflicts with coworkers and changed jobs frequently, he was employed in the construction field until he retired due to physical disabilities.  At the March 2011 hearing, the Veteran testified that he stopped working due to physical disability, including a back disorder, not as a result of his PTSD symptoms.  Indeed, he stated that he wanted to continue working and waited to apply for SSA disability benefits for his physical disabilities, but his medical doctor told him he was unable to work.  Accordingly, as the undisputed evidence indicates that the Veteran is unemployable due primarily to his nonservice-connected physical disabilities, and not solely as a result of his service-connected PTSD, he is not entitled to a TDIU as a matter of law.  As noted above, the interference with his employability is contemplated by the rating assigned herein.













(CONTINUED ON THE NEXT PAGE)

The Veteran's claim for an increased rating for PTSD has been granted to the extent described above, based in part on application of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a rating in excess of 50 percent for PTSD at any period during the appeal, the benefit of the doubt doctrine does not apply, and his claim must be denied in this regard.  38 C.F.R. § 4.3.  


ORDER

A rating of 50 percent for PTSD is granted for the entire period on appeal.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


